DETAILED ACTION
Status of Claims
In the response filed July 15, 2022, Applicant amended claims 1, 2, 4-6, 8-13, 15-17, 19, and 20. Claims 3, 7, 14, and 18 were canceled. Claims 1, 2, 4-6, 8-13, 15-17, 19, and 20 are pending in the current application. 


Response to Arguments
Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Examiner thanks Applicant for amending the claim. The rejection is withdrawn.
Applicant's arguments filed with respect to the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.  First, Applicant asserts that the claims do not fall under any of the abstract idea categories.  Examiner respectfully disagrees. The identified limitation recites displaying advertisement content in a chatroom in response to entering the chatroom and determining user reactions to said advertisement content, which is a method of commercial interactions and managing personal behavior and relationships or interactions between people.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. Second, Applicant asserts that the practical application is providing advertising content based on user’s interest within a chatroom interface.  Examiner respectfully disagrees. Overall, the claims are directed toward targeted advertising and do not provide an improvement to the technological field.  The rejection is maintained. 
Applicant’s arguments with respect to the rejection under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-6, 8-13, 15-17, 19, and 20 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claims 1, 2, 4-6, 8-13, 15-17, 19, and 20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine and process.
 Although claims 1, 2, 4-6, 8-13, 15-17, 19, and 20 fall under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception (See MPEP 2106 I and II).
Claims 1, 2, 4-6, 8-13, 15-17, 19, and 20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the identified limitations fall within at least one of the three subject matter groupings of abstract ideas (i.e., mathematical concepts, mental processes, and certain methods of organizing human activity). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. No. 4, 50-57 (Jan. 7, 2019)).
The identified limitations of independent claim 1 (representative of independent claims 11 and 12) recite: 
displaying an advertisement content in the chatroom in response to determining that the chatroom meets a system message display condition when a user enters the chatroom;	determining whether one or more reactions are applied to the advertisement content before the user leaves the chatroom
The identified limitation recites displaying advertisement content in a chatroom in response to entering the chatroom and determining user reactions to said advertisement content, which is a method of commercial interactions and managing personal behavior and relationships or interactions between people.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (i.e., processor) does not preclude the claim limitations from being in the certain methods of organizing human activity grouping.   Thus, the claims are directed to a judicial exception. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception (PEG 2019, Pg. 54).  
As a whole, the additional elements recite:
at least one processor configured to execute computer-readable instructions stored in a memory, wherein the at least one processor is configured to:
receiving a request for entering a chatroom;
when the user re-enters the chatroom, maintaining displaying the advertisement content in the chatroom in response to determining that the one or more reactions have been applied to the advertisement content, and removing the advertisement content from the chatroom in response to determining that the one or more reactions have not been applied to the advertisement content
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of receiving user request information for entering a chatroom and displaying or removing advertising content based determined reactions and user re-entry into chatroom. The processor in the steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2, 4-6, 8-10, 13, 15-17, 19, and 20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. For example, the dependent claims further recite displaying content upon entry into the chatroom.
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps of the claimed invention, when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry (See claims 1 and 12: processors to execute receiving user request information and displaying or removing advertising content based on user reactions). MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, based on the two-part Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself. Claims 1, 2, 4-6, 8-13, 15-17, 19, and 20, when considered individually and as an ordered combination, are rejected as ineligible subject matter under 35 U.S.C. 101.
Dependent claims 2, 4-6, 8-10, 13, 15-17, 19, and 20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea.
	
	
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rothschild et al. (US 2014/0025501 A1), System and Method for Adding an Advertisement to A Personal Communication
Relyea, Jr. et al. (US 2010/0250327 A1), Targeted Advertising for Dynamic Groups
Kim et al. (US 2005/0114204 A1), Advertisement Providing System Using Video Chatting Service and The Method Thereof
The above references disclose targeted advertising within chatrooms. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3681